Citation Nr: 0414212	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-01 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for diabetes mellitus 
greater than 20 percent.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to 
December 1970.  This case comes to the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision (RD) of 
the Regional Office (RO).  Notice of this RD was issued in 
September 2002.  

The RO later found Clear and Mistakable Error (CUE) in the 
initial March 2002 RD granting service connection for 
diabetes mellitus (DM) (as another veteran's service records 
were inadvertently used to establish Republic of Vietnam   
service), and severed service connection for DM in a June 25, 
2003 RD.  However, as no appeal of this decision has been 
submitted, this severance matter is not before the Board.  
Instead, the only matter over which the Board potentially has 
jurisdiction, is whether an increased rating, greater than 20 
percent, is warranted for DM.  This is because the veteran's 
notice of disagreement (NOD) was submitted in response to the 
August 2002 RD, which denied the veteran's June 2002 claim 
for an increase.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


FINDINGS OF FACT

1.  The veteran served on active duty from August 1969 to 
December 1970.  

2.  An increased rating claim for the veteran's DM disability 
was received by VA in June 2002.  

3.  The claim for an increase in the veteran's DM disability 
was denied in August 2002, and the veteran was informed of 
this RD in September 2002.  

4.  The veteran specifically submitted his NOD to the August 
2002 RD, which was received by VA in September 2002.  

5.  Service connection for DM was severed, effective July 1, 
2003.  


CONCLUSION OF LAW

Because the facts underlying the jurisdiction conferring NOD 
are no longer in existence, the Board has no jurisdiction to 
adjudicate the merits of this claim, and the appeal is 
dismissed.  38 U.S.C.A. § 7104(a) (West 2002); see Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed his VA Form 21-526 in April 2001.  His 
claim for service connection for diabetes and hypertension, 
due to Agent Orange exposure, was granted in a March 2002 RD.  
The veteran next filed an informal claim for an increase, in 
June 2002, when he submitted private medical evidence 
claiming that his DM was of the severity that it precluded 
employment.  He also filed VA Form 21-8940.  A notation from 
the RO shows that this new claim for an increase was 
established in the VA computer system on June 11, 2002.  In 
August 2002, the veteran signed a statement indicating that 
he had been advised of the VCAA, and of how it applies to his 
current and future claims.  

In August 2002, his increased rating claim for diabetes was 
denied.  He was notified of this decision in September 2002.  
On September 29, 2002, VA received correspondence indicating 
disagreement with that rating percentage, and the RO accepted 
this as the veteran's NOD to the August 2002 RD.  The 
Statement of the Case (SOC) was issued in January 2003.  The 
veteran's VA Form 9 was received on January 13, 2003.  In 
January 2003, he was afforded a VA compensation and pension 
examination for his diabetes.  

In March 2003, the RO issued an RD proposing to sever service 
connection for DM and hypertension, on the basis that the 
veteran did not have Vietnam service, just stateside Vietnam 
Era service, that another veteran's service records were used 
in the original rating, and that the veteran's correct DD 214 
revealed that he had no foreign and/or sea service.  

The record does not show that the veteran responded, and that 
severance was effectuated, effective on July 1, 2003.  The 
veteran was notified of this final rating action on July 2, 
2003.  

The veteran requested a local hearing at the RO in front of a 
hearing officer on the increased rating issue, and was 
notified of a January 2004 hearing in a November 2003 letter; 
however, he failed to report to this hearing.  

As the veteran's service connection for diabetes mellitus and 
resultant diabetes related hypertension has been severed, 
there remains today no case or controversy for the Board to 
decide.  

This is because the only issue the Board has potential 
jurisdiction over is the issue of whether a current, 
increased rating is warranted, as the September 29, 2002 NOD 
clearly was in response to the August 2002 RD.  Compare 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
with Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (Where 
entitlement to compensation has already been established, and 
increase in disability rating is the issue, the present level 
of disability is the primary concern.).  This is evident 
because the veteran sent in a highlighted copy of the second 
page of the August 2002 RD with his disagreement, which 
differs from the March 2002 RD establishing service 
connection.  38 C.F.R. § 20.201.  

Additionally, no disagreement was previously submitted to the 
March 2002 RD.  See 38 C.F.R. § 20.1103.  In particular, the 
veteran's instant claim for an increase was specifically 
established by the RO on June 11, 2002, as reflected by the 
stamped notation on that claim.  

Thus, because service connection for DM has been severed, 
there can be, by necessity, no controversy over the current 
disability rating for that disability (see Francisco, supra); 
and because there exists no matter over which the Board has 
jurisdiction, the appeal is dismissed as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is dismissed.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



